DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 1, 2021, has been entered.
Claims 1, 4, 6-8, 15, and 18 are amended.
The applicant contends that the cited prior art fails to disclose the new material elaborated by independent claims 1 and 7 – namely, the control sequence of comparing the change in oscillation frequency to various thresholds and pursuing the appropriate process steps thereafter (p. 12).
In response, the examiner believes that Iwashita, previously applied as a tertiary reference to a small portion of the claim set, addresses the new material. As limned by paragraphs [0046-49] of the machine translation furnished by the applicant, Iwashita contemplates a first condition in which the degree of contamination is less than a “predetermined threshold,” whereby normal transfer operations continue to obtain. When the degree of contamination approximates this threshold, Iwashita alters a transfer condition by supplying inert gas [0047]. And when the degree of contamination exceeds said threshold, Iwashita executes a cleaning step [0048-50]. In essence, then, the reference teaches three distinct conditions corresponding to three levels of contamination, whereby a unique contingency operation follows for each condition.
Although claim 1 uses different language, the phenomenon is identical: a first condition corresponding to the lowest level of contamination, whereby normal transfer operations obtain; a second condition corresponding to elevated contamination, whereby a transfer condition is altered; and a third condition corresponding to the highest level of contamination, whereby cleaning ensues. 
	Given this unity of design, the claims remain rejected, in part, over the deliverances of Iwashita.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: S18 of Figure 3. Paragraph [0055] incorrectly refers to Step 18 of Figure 3 as “step S16”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The penultimate paragraph of claim 1 recites a step of comparing a value to a first threshold “but otherwise compar[ing] the rate of change in oscillation frequency to a second threshold.” It is unclear what result precipitates the “otherwise” conditional. That is, the paragraph fails to establish the condition that induces the controller to compare the oscillation frequency to a second threshold. Clarification is required. To advance prosecution, the examiner notes that the final paragraph invokes this second threshold; as such, prior art which satisfies the limitations of the final paragraph will be taken as satisfying the contested limitation, as well. 
Separately, the final paragraph of claim 1 also concludes with “but otherwise control an initiation of a cleaning process.” Again, it is unclear what condition induces the “but otherwise.” Clarification is required. The examiner notes that the “but otherwise” contingency need not be addressed by the prior art, as it can simply be said that the conditions enacting the “otherwise” never transpired.
	Separately, the final two paragraphs of claim 1 enumerate first and second thresholds, whereby when the rate of change is below the former, normal operations obtain but when the rate is below the second threshold, transfer conditions are altered. Logically, this configuration is nonsensical. Conventionally, there is a single threshold, whereby divergent actions are taken below and above said threshold. But here, there are two distinct thresholds whose relative standing is indeterminate. Further, both action pathways ensue when the rate of change is below the respective threshold. What happens, then, when the rate of change is below both the first and second threshold? Because the action pathways are mutually exclusive, they can’t be pursued simultaneously. Clarification is required. Provisionally, the examiner will accept the prior art disclosure of one of the action pathways as satisfying the contested limitations.

A suggestion: 
compare the rate of change to a first threshold:
 when the rate of change is lower than the first threshold, continue the transfer of substrates…under consistent transfer conditions;
when the rate of change is above the first threshold, compare the rate of change in oscillation frequency to a second threshold whose value is greater than the first threshold;
when the rate of change is less than the second threshold yet above the first threshold, change at least one transfer condition including a pressure of the process chamber, a flow rate of inert gas…
when the rate of change is above the second threshold, execute a cleaning process to clean the transfer chamber.
Separately, the final line of claim 1 stipulates that the controller controls “an initiation of a cleaning process.” The examiner finds this description inapt, as it is unclear if the cleaning process actually ensues. Read literally, the controller must simply initiate some aspect of cleaning, but it is indeterminate whether this syntax requires the step of cleaning itself. The existence of claim 8, which explicitly recites transfer chamber cleaning, seems to support the interpretation that claim 1 does not require cleaning. If the “initiation of a cleaning process” actually entailed cleaning, then claim 8 would fail to further limit under 112(d). Clarification is required. To advance prosecution, the examiner will consider the contested limitation as denoting a preparation step prior to cleaning. 
Claim 7 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite over substantially the same grounds enumerated above. Claims 1 and 7 are substantially identical and, for purposes of brevity, the examiner refers Applicant to the guidance elaborated by the 112(b) rejection of claim 1, directly above.  
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies a “third threshold,” but its relative value compared to the first and second thresholds is unclear. To advance prosecution, the examiner will provisionally interpret the value of the third threshold as exceeding the value of the first and second thresholds. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 6-9, 13-16, 18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., US 2002/0096495, in view of Sasajima et al., US 2004/0018650, and Ishihata et al., JP 05275519, whereby the applicant has submitted a machine translation.
Claims 1-2, 7-9, 25: Nguyen discloses a semiconductor manufacturing apparatus, comprising (Fig. 3):
At least one process chamber (1) [0035];
A vacuum transfer chamber (11) disposed adjacent to the process chamber;
A gate valve (10) communicating between the transfer and process chambers;
A contamination monitor (37) disposed in the transfer chamber to detect a contamination condition therein.
The number of contamination monitors is indeterminate, yet it would have been obvious to simply replicate the existing monitor to perform the same function, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Although Nguyen’s monitor (37) is designed to detect a reaction product flowing from the process chamber, its type is indeterminate [0035]. In supplementation, Sasajima, like Nguyen, disposes a plurality of contamination monitors (60) about a transfer region of a semiconductor manufacturing apparatus to detect “chemical pollutants” [0027]. Further, these monitors may be configured as crystal oscillators, which would be capable of detecting an amount of pollutant adhered thereto, as well as a thickness and deposition rate. Given Sasajima’s demonstration that crystal oscillators would be capable of fulfilling Nguyen’s objective of detecting process vapors, it would have been obvious to configure the monitors of the primary reference as crystal oscillators to promote this end.  
Lastly, Nguyen initiates a “backflow removal step” given the indication that contamination has exceeded a threshold value, but the reference does not describe a second threshold or other contingency operations [0038]. Ishihata, too, locates a contamination monitor (20) within a transfer chamber (2), yet enacts at least three different responses to three contamination conditions, respectively. As limned by paragraphs [0046-49], Iwashita contemplates a first condition in which the degree of contamination is less than a “predetermined threshold,” whereby normal transfer operations continue to obtain. When the degree of contamination begins to approximate this threshold, Iwashita alters a transfer condition by supplying inert gas [0047]. And when the degree of contamination exceeds said threshold, Iwashita executes a cleaning step [0048-50]. In essence, then, the reference teaches three distinct conditions corresponding to three levels of contamination, whereby a unique contingency operation follows for each condition. The examiner understands these 
Claims 3-4: Nguyen contemplates a second vacuum transfer chamber (43), comprising a contamination monitor (37), that is separated from the process chamber (2) via the vacuum transfer chamber (Fig. 4).
Claim 6: For purposes of depictive clarity, Nguyen has omitted the feature of a transfer robot. Sasajima, though, depicts several exemplary substrate conveyance devices which could capably execute the lateral transfer required by Nguyen’s system (Fig. 1).
Claims 13-14: As shown by Figure 1, Sasajima disposes contamination monitors (60) in three different chambers, thereby establishing that it is known to seek atmospheric data in several locations within a processing system. In view of this paradigm, it would have been obvious to integrate monitors within the remaining chambers of Nguyen’s apparatus.
Claims 15-16: Necessarily, gleaning data from Sasajima’s crystal oscillator implies an interpretation of frequency change, as this is simply how the mechanism functions [0027]. Numerous cycles of deposition will proceed absent an abnormal reading, whereby the value correlated to the assessment of abnormal can be taken as the “first threshold.” The value required to prompt the cleaning process can be taken as the “second threshold.” 
Claim 18: Nguyen provides at least a “plasmaless film deposition apparatus.”
Claim 20: Sasajima demonstrates that it is known to dispose a contamination monitor (60) adjacent to the exhaust port (50) of a transfer chamber (Fig. 1).
Claim 23: Although Figure 3 of Nguyen shows a contamination monitor (37) disposed at a gate valve (12), the reference does not provide one on the ceiling. Figure 4 of Ishihata, however, shows that it is practicable to dispose a contamination monitor within the ceiling of a transfer chamber [0039]. It would have been obvious to position a monitor accordingly, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 24: Figure 3 of Nguyen shows a contamination monitor (37) disposed adjacent to, rather than “on,” the gate valve (12). Even so, the difference between these two positions is so minimal as to be obvious over the other – it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Yamaguchi et al., US 5,445,521. Figure 3 delineates a processing apparatus comprising particle sensor (116) coupled to a transfer chamber for determining the atmosphere therein (6, 61ff).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716